       Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOSEPH BONGIORNO,

                                             Plaintiff,                            1:19-cv-00423 (BKS/CFH)

v.

Police Officer CHRISTOPHER PERILLI in his individual
capacity, 1

                                             Defendant.


Appearances:

For Plaintiff:
Brian M. Dratch
Franzblau Dratch, P.C.
233 Broadway, Suite 1800
New York, New York 10279

For Defendant:
Louis U. Gasparini
Schwab & Gasparini, PLLC
222 Bloomingdale Road, Suite 200
White Plains, New York 10605

Hon. Brenda K. Sannes, United States District Judge:

                             MEMORANDUM-DECISION AND ORDER

I.       INTRODUCTION

         Plaintiff Joseph Bongiorno brings this action under 42 U.S.C. § 1983 alleging that

Defendant subjected him to excessive force in violation of the Fourth Amendment. (Dkt. No. 2). 2




1
  Plaintiff identified Defendant as “Christopher Pirelli” in the Complaint, but the Defendant’s last name is “Perilli.”
(Dkt. No. 24-10, at 4). The Clerk is directed to correct the spelling on the docket.
2
 Plaintiff’s Complaint included additional claims under the Fourteenth Amendment’s Due Process Clause and Equal
Protection Clause, 42 U.S.C. §§ 1981, 1985, and 1986, as well as claims against Officer Zachary Tanner. (Dkt. No.
2). These claims were dismissed through stipulation by the parties. (Dkt. Nos. 23, 30).
       Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 2 of 17




Defendant moves for summary judgment under Rule 56 of the Federal Rules of Civil Procedure

on the grounds that Defendant’s use of force was objectively reasonable in light of Plaintiff’s

attempt to escape and resisting arrest, and that Defendant is entitled to qualified immunity. (Dkt.

No. 24-17). Plaintiff opposes Defendant’s motion. (Dkt. No. 28-4). For the reasons discussed

below, Defendant’s motion is granted.

II.      FACTS 3

         On September 22, 2017, a warrant was issued for Plaintiff’s arrest on two counts of

Criminal Sale of a Controlled Substance in the Third Degree, a Class B felony, in violation of

N.Y. Penal Law § 220.39(1), and two counts of Criminal Possession of a Controlled Substance

in the Third Degree, a Class B felony, in violation of N.Y. Penal Law § 220.16(1). (Dkt. No. 24-

7, at 12). Defendant, a police officer with the Glens Falls Police Department, learned of the

warrant for Plaintiff’s arrest on the four drug counts through his position with the police

department. (Dkt. No. 24-13, at 21). Defendant knew Plaintiff through his prior employment at a

correctional facility, where Plaintiff had been incarcerated. (Dkt. No. 24-13, at 23).

         On September 28, 2017, at approximately 7:05 p.m., Defendant spotted Plaintiff driving a

white Toyota Sienna minivan “in the Elm and Exchange Street parking lot” in Glens Falls, New

York. (Dkt. No. 24-16, ¶ 17). Defendant turned on his emergency lights and stopped Plaintiff in

the parking lot. (Id. ¶ 18; Dkt. No. 24-13, at 33; Dkt. No. 24-12, at 25). Defendant approached

the driver’s side of the white Toyota Sienna and asked Plaintiff to step out of the vehicle, at

which point he placed Plaintiff under arrest. (Dkt. No. 24-16, ¶ 20). Defendant handcuffed

Plaintiff’s hands behind his back and placed him in the rear of Defendant’s patrol car. (Id.).



3
 The facts are drawn from Defendant’s statement of material facts, (Dkt. No. 24-16), and attached exhibits, (Dkt. Nos.
24-7, 24-11, 24-13), and Plaintiff’s response thereto, (Dkt. No. 28-3), and attached exhibits, (Dkt. Nos. 28-1, 28-2).
The facts are construed in the light most favorable to Plaintiff. Gilles v. Repicky, 511 F.3d 239, 243 (2d Cir. 2007).



                                                          2
       Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 3 of 17




Defendant searched the interior of Plaintiff’s car, assisted by Glens Falls Police Officer Zachary

Tanner, and the officers found marijuana. (Id. ¶ 21).

        While in the rear of Defendant’s patrol car, Plaintiff caught Defendant’s attention and

Defendant stopped searching the car to approach Plaintiff. (Dkt. No. 24-16, ¶¶ 22-23; Dkt. No.

28-3, ¶ 22). 4 Plaintiff informed Defendant that the handcuffs were too tight, and Defendant

allowed Plaintiff to get out of the patrol car so that Defendant could loosen them. (Dkt. No. 24-

16, ¶ 23; Dkt. No. 28-3, ¶¶ 23-24). Defendant removed the left handcuff, and then “reapplied and

double locked” the handcuff so that it “would not tighten up again.” (Dkt. No. 24-16, ¶ 23). 5

Defendant then removed the handcuff from Plaintiff’s right wrist. The parties dispute what

happened next.

        Defendant testified that after he removed the handcuff from Plaintiff’s right wrist,

Plaintiff ran away. (Dkt. No. 24-16, ¶ 24). Plaintiff ran north in the parking lot, away from the

police car, with a handcuff on one hand while Defendant was holding onto the other handcuff.

(Dkt. No. 24-13, at 55, 57). Plaintiff went “10 yards maybe,” with Defendant holding onto one of

the handcuffs before Defendant was able to stop him. (Id. at 56-57). Defendant never lost

possession of that handcuff. (Id. at 57). Defendant took Plaintiff “down to the ground” after

catching up with him. (Id. at 58). When Defendant was asked how he took Plaintiff to the

ground, Defendant explained “I believe I grabbed his arm and I just - - we both went to the

ground. I ran him down to the ground.” (Id.). Defendant did not know whether Plaintiff’s head

struck the ground when he was brought to the ground. (Id. at 59). Defendant denies picking




4
 Defendant claims that Plaintiff “called over” to get his attention, and Plaintiff claims that “he was banging on the
door of the police car.” (Dkt. No. 24-16, ¶ 22; Dkt. No. 28-3, ¶ 22). This discrepancy is immaterial here.
5
 Defendant explained that when handcuffs are double locked, they will not get tighter or looser; handcuffs that are
not double locked could become tighter if the arrestee “trie[d] to maneuver the handcuff.” (Dkt. No. 24-13, at 55).



                                                         3
       Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 4 of 17




Plaintiff up to send him headfirst into the ground. (Id. at 58). Defendant testified that when they

were both on the ground, Plaintiff initially “continued to resist,” but that Plaintiff “started to

comply” when Officer Tanner arrived. (Dkt. No. 24-13, at 60). In his police report, Defendant

stated that when he caught up to Plaintiff, Plaintiff “continued to resist [Defendant’s] efforts to

be placed back into handcuffs by pulling and pushing away from [Defendant],” so Defendant

“put [Plaintiff] on the ground where [Officer Tanner] assisted [him] with getting [Plaintiff] hand

cuffed.” (Dkt. No. 24-7, at 15).

         Plaintiff testified that the patrol vehicle was “extremely hot,” that the handcuffs were

“severely tight,” and that he “felt that he was going to die” if he stayed in the vehicle. (Dkt. No.

24-12, at 35). In a verified answer to interrogatories, Plaintiff asserted that “as the officer was

loosening the handcuffs, plaintiff leaned over due to disorientation at which time the officer

turned plaintiff upside down throwing plaintiff to the ground head first.” (Dkt. No. 24-6, at 2)

(emphasis added). During his deposition Plaintiff testified that once the handcuff was removed,

he “walked away.” (Dkt. No. 24-12, at 35, 39-40). In his deposition, Plaintiff denied that he tried

to “sprint away” or “run away,” and maintained that he “walked away.” (Dkt. No. 24-12, at 40-

46). Plaintiff agrees that he was attached to the handcuffs, and to Defendant, “the whole time.”

(Dkt. No. 24-12, at 39-40, 46; Dkt. No. 28-3, ¶ 26). Plaintiff testified that he never “went more

than 2 feet,” as he was still attached to the handcuff, and that Defendant “swung Plaintiff around

and slammed Plaintiff down on his head.” (Id. at 46). Plaintiff testified that he believed that he

“was upside down and slammed on [his] head,” and that Defendant did this by himself. (Id. at

53). 6 Plaintiff testified that he “was tackled” after he was slammed on his head. (Id. at 54).




6
  The police report indicates that Plaintiff is 5’11” and weighs 220 pounds. (Dkt. No. 24-7, at 1). The record does not
reflect the size of the Defendant.



                                                          4
         Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 5 of 17




Plaintiff testified that, after he was slammed to the ground, he felt like his neck was broken. (Id.

at 46-47). When questioned during his deposition about whether he continued to resist arrest,

Plaintiff testified that he does not “really remember much” after being brought to the ground. (Id.

at 8).

          Officer Tanner testified that he became aware of this incident while he was searching

Plaintiff’s car. (Dkt. No. 24-14, at 32). Officer Tanner heard “what sounded like a scuffle in the

distance,” and when he went toward the area where he heard the “scuffle,” he saw Plaintiff

“actively resisting,” with handcuffs “only attached to his left wrist,” and Defendant “attempting

to place [Plaintiff] in custody.” (Id. at 32, 33). Officer Tanner did not see Defendant and Plaintiff

go to the ground. (Id. at 34). Officer Tanner helped Defendant take Plaintiff into custody by

taking Plaintiff’s free arm and bringing it “behind his back to reattach the handcuff.” (Id. at 34).

          Defendant and Officer Tanner were both wearing body cameras. Defendant’s body

camera was knocked off during the struggle when Plaintiff began to run. (Dkt. No. 24-10, ¶ 9).

The audio portion of that body camera, which had not been working prior to that point, began

working when the body camera fell down. (Dkt. No. 24-10, ¶ 9; Dkt. No. 24-13, at 59).

          The body cameras reflect the following. 7 (See generally Dkt. No. 25). At 7:25:40 p.m.,

while Tanner was standing by a patrol car, Defendant’s voice can be heard in the background

telling Plaintiff that he would “double lock [the handcuffs]” so they “won’t tighten up.” At

7:25:41 p.m., Defendant allowed Plaintiff to get out of the patrol car. Plaintiff got out of the

vehicle, and turned with his back facing Defendant. Plaintiff’s left arm was freed from the



7
  The Court has cited to the time stamps on the body camera footage, as converted from the 24-hour military time
depicted on the recordings. There is no allegation or indication that the body camera recordings were doctored or
altered in any way or that they depict anything different from what actually happened. The Court thus views the facts
“in the light depicted by the videotape[s].” Scott v. Harris, 550 U.S. 372, 378-81 (2007); Brown v. City of New York,
798 F.3d 94, 104 (2d Cir. 2015 (Jacobs, J. dissent)).



                                                         5
      Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 6 of 17




handcuff at 7:25:59 p.m., and resecured at 7:26:09 p.m. Defendant then removed the right

handcuff at 7:26:24 p.m. Seconds later, at 7:26:39 p.m., Plaintiff suddenly ran forward; the video

shows Defendant continuing to hold onto Plaintiff by the left handcuff before Defendant’s body

camera was dislodged in the commotion at 7:26:41 p.m. Defendant’s body camera then stopped

recording video and the audio began to work. Also at 7:26:41 p.m., Tanner’s body camera

depicted him abruptly stopping the search of Plaintiff’s vehicle and running to Plaintiff and

Defendant.

       At approximately 7:26:45 p.m., Plaintiff said “I’m not going nowhere,” and Defendant’s

body camera recorded a response of, “You f…ing aren’t.” Although Tanner seemed to have

stopped running and arrived at the scene at 7:26:46 p.m., his body camera only recorded muffled

commotion between the time of Plaintiff’s comment and 7:26:48 p.m., when both body cameras

record Plaintiff being instructed to “turn over, turn over” and then to “turn the f… over.” It was

dark outside and Tanner’s body camera footage is too dark and pixelated to make out any visible

image until approximately 7:26:50 p.m. At that time the body camera depicts Plaintiff face down

on the ground, and officers were instructing him to “turn over, turn over.”

       At 7:26:54 p.m., one of the officers said, “let me get his hand.” At 7:26:58 p.m., Plaintiff

said that he “can’t breathe” and that he has a “heart problem.” At 7:27:04 p.m., Plaintiff was

directed not to resist and told to roll over onto his stomach. At 7:27:10 p.m., Plaintiff is visibly

handcuffed. Plaintiff was assisted into a standing position at 7:27:21 p.m., and he returned to the

back of a patrol car at 7:28:12 p.m.

       Neither of the body cameras depict how Plaintiff was brought to the ground. Defendant’s

body camera was dislodged at 7:26:41 p.m., when Defendant was pulled along with Plaintiff’s




                                                  6
      Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 7 of 17




attempt to run, and the first discernable image of Plaintiff in Tanner’s body camera depicts

Plaintiff on the ground, and being instructed to turn over, at approximately 7:26:50 p.m.

       Plaintiff was taken to the Glens Falls Police Department, and from there was transported

to Glens Falls Hospital via ambulance. (Dkt. No. 24-7, at 22). At the hospital, Plaintiff was

observed as being “barely [able to] raise his legs off the stretcher” and it was assumed Plaintiff

“could have a spinal cord injury.” (Dkt. No. 28-1, at 4). Plaintiff was transferred to Albany

Medical Center on September 29, 2017, where he was admitted. (Id.; Dkt. No. 28-2, at 1).

Albany Medical Center indicated that Plaintiff had “probable cord compression C5, C6, C7 cord

contusion” and a “radial head fracture” to his left arm. (Dkt. No. 28-2, at 1; Dkt. No. 28-4, at 1).

The medical records indicate that Plaintiff was “involved in an assault” and “tackled and hit [his]

head,” but there is no indication of who provided this information to the doctors. (Id. at 2).

Plaintiff was prescribed a “Miami J collar” to be worn at all times for the “cord compression.”

(Id. at 2). For the “left radial head fracture,” Plaintiff’s “left upper extremity” was splinted and

he was instructed to maintain “nonweightbearing” with the left extremity. (Id.). Plaintiff was

discharged on October 2, 2017. (Id. at 3). Plaintiff testified that he has headaches, dizzy spells,

and vertigo, and that he sees a doctor at the prison “quite often” “for everything that happened to

[him]” during this incident. (Dkt. No. 24-12, at 9, 18). He recently saw a neurologist who wants

him to undergo testing. (Id. at 63-64).

       In connection with this incident, Plaintiff was charged with attempted escape, first

degree, a Class E felony in violation of N.Y. Penal Law § 205.15(2), and misdemeanor resisting

arrest in violation of N.Y. Penal Law §205.30. (Dkt. No. 24-7, at 13; Dkt. No. 24-11, at 3-4). On

February 13, 2018, Plaintiff appeared in Warren County Court and pled guilty to the four drug




                                                  7
       Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 8 of 17




felony counts that were the subject of his arrest, as well as the attempted escape and resisting

arrest charges. (Dkt. No. 24-11, at 1-19).

III.    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

The moving party bears the initial burden of demonstrating “the absence of a genuine issue of

material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the outcome of

the suit under the governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; see

also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). The

movant may meet this burden by showing that the nonmoving party has “fail[ed] to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322.

        If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S. at

323-24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the non-

moving party and must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003).




                                                 8
      Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 9 of 17




IV.    DISCUSSION

       A.      Plaintiff’s Guilty Plea to Attempted Escape and Resisting Arrest

       During the plea colloquy regarding the attempted escape charge, the court asked Plaintiff,

“Did you . . . attempt to escape police custody by pulling your arms away from the police and

attempting to run away,” and Plaintiff responded, “Yes.” (Dkt. No. 24-11, at 25). With respect to

the resisting arrest charge, the court asked Plaintiff, “Did you attempt by your actions to prevent

the police officers from taking you into custody or arresting you,” and Plaintiff responded,

“Yes.” (Id. at 26). When the court asked, “in what manner did you attempt to prevent your

arrest,” Plaintiff responded, “I pulled my arm away and I attempted to run.” (Id.).

      The parties disagree on the significance of Plaintiff’s guilty pleas. Defendant argues that

because Plaintiff pled guilty to attempting to escape police custody and resisting arrest, and

testified under oath to committing both offenses during his plea colloquy in criminal court,

Plaintiff is “judicially estopped” from denying that he attempted to escape or resisted arrest,

(Dkt. No. 24-17, at 16). Seeming to misconstrue Defendant’s argument, Plaintiff responds that

neither guilty plea bars an excessive force claim. (Dkt. No. 28-4, at 5).

      “A claim of excessive force would not be precluded by the plaintiff’s prior convictions for

resisting arrest . . . unless facts actually determined in his criminal conviction that were necessary

to the judgment of conviction are incompatible with the claim of excessive force raised in the

subsequent civil suit.” Sullivan v. Gagnier, 225 F.3d 161, 166 (2d Cir. 2000). Defendant has not

argued, and the Court does not find, that Plaintiff’s guilty pleas to attempting to escape from

police custody and resisting arrest by pulling his arm away and attempting to run, preclude a

claim for excessive force following that conduct. Plaintiff is, however, estopped from denying

his admission that he attempted to flee and resisted arrest by pulling his arm away and attempting




                                                  9
     Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 10 of 17




to run. Smith v. Sawyer, 435 F. Supp. 3d 417, 432-33 (N.D.N.Y. 2020); Rolkiewicz v. City of

New York, 442 F. Supp. 3d 627, 639 (S.D.N.Y. 2020).

       B.      Applicable Law

               1.      Excessive Force

       The Supreme Court has held that “all claims that law enforcement officers have used

excessive force—deadly or not—in the course of an arrest, investigatory stop, or other ‘seizure’

of a free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’

standard.” Graham v. Connor, 490 U.S. 386, 395 (1989). Whether the force used by an arresting

officer was excessive is determined by an objective balancing test where “the nature and quality

of the intrusion on the plaintiff’s Fourth Amendment interests” is balanced “against the

countervailing governmental interests at stake.” Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir.

2010). At least three factors guide the determination: “(1) the nature and severity of the crime

leading to the arrest, (2) whether the suspect poses an immediate threat to the safety of the officer

or others, and (3) whether the suspect was actively resisting arrest or attempting to evade arrest

by flight.” Id. “The ‘reasonableness’ of a particular use of force must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”

Graham, 490 U.S. at 396. Moreover, “[t]he calculus of reasonableness must embody allowance

for the fact that police officers are often forced to make split-second judgments—in

circumstances that are tense, uncertain, and rapidly evolving—about the amount of force that is

necessary in a particular situation.” Id. at 396-97. “Given the fact-specific nature of the inquiry,

granting summary judgment against a plaintiff on an excessive force claim is not appropriate

unless no reasonable factfinder could conclude that the officers’ conduct was objectively

unreasonable.” Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 123 (2d Cir. 2004).




                                                 10
      Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 11 of 17




                   2.       Qualified Immunity

         “Qualified immunity protects public officials from liability for civil damages when one of

two conditions is satisfied: (a) the defendant’s action did not violate clearly established law, or

(b) it was objectively reasonable for the defendant to believe that his action did not violate such

law.” Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (quoting Russo v. City of Bridgeport, 479

F.3d 196, 211 (2d Cir. 2007)); see also generally Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). “The relevant dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Hurd v. Fredenburgh, 984 F.3d 1075, 1089 (2d Cir. 2021) (quoting Okin v. Vill. of

Cornwall-On-Hudson Police Dep’t, 577 F.3d 415, 433 (2d Cir. 2009)).

         C.        Analysis

         Defendant argues that Plaintiff’s excessive force claim must be dismissed because his

actions were objectively reasonable in light of Plaintiff’s attempted escape and resisting arrest.

(Dkt. No. 24-17, at 12-19). Plaintiff argues that material issues of fact preclude the Court from

determining that Defendant’s use of force was not unreasonable. (Dkt. No. 38-4, at 4).

         Plaintiff’s excessive force claim is based upon Defendant’s conduct in taking Plaintiff to

the ground. (Dkt. No. 28-4). 8 As an initial matter, in light of Plaintiff’s admissions in connection

with his guilty pleas and the body camera footage, the Court does not credit Plaintiff’s assertions



8
  Plaintiff has not argued that Defendant used excessive force after taking Plaintiff to the ground and, in any event, he
has failed to raise a triable issue of fact as to any excessive force after he was taken to the ground. Plaintiff did not
recall whether he was resisting the officers while on the ground (Dkt. No. 24-12, at 8); Officer Tanner testified that
he saw Plaintiff “actively resisting,” and that he helped Defendant take Plaintiff into custody by taking Plaintiff’s free
arm and bringing it “behind his back to reattach the handcuff.” (Dkt. No. 24-14, 34). In any event, even viewing these
facts in the light most favorable to Plaintiff, Plaintiff has not identified any specific act that could constitute excessive
force while he was laying on the ground. Plaintiff did testify that, after he was re-handcuffed, the officers “threw him”
into the car, but did not elaborate further. (Dkt. No. 24-12, at 47, 52). Contrary to Plaintiff’s testimony, the body
camera footage reflects that Plaintiff lowered himself into the patrol car at 7:28:12 p.m., after one of the officers
instructed Plaintiff to “sit down” in the patrol car. (Dkt. No. 25).



                                                            11
     Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 12 of 17




that Defendant took him to the ground after Plaintiff “leaned over due to disorientation” or after

Plaintiff “walked away.” (Dkt. No. 24-6, at 2; Dkt. No. 24-12, at 39). Plaintiff is estopped from

denying his admission, in his guilty pleas, that he attempted to flee and resisted arrest by pulling

his arm away and attempting to run. That is what is depicted on Defendant’s body camera.

       It is not clear exactly how Defendant took Plaintiff to the ground. Plaintiff initially

testified that Defendant “swung me around and slammed me down on my head.” (Dkt. No. 24-

12, at 46). When questioned about an earlier allegation that Defendant “picked Plaintiff up and

tossed him to the ground upside down,” Plaintiff testified that Defendant “swung me by the

handcuffs and slammed me down on my head, however he did it. . . I believe I was upside-down

and slammed on my head.” (Id. at 50, 53). Defendant asserts that he “grabbed [Plaintiff’s] arm”

and he “ran him down to the ground.” (Dkt. No. 24-13, at 58). In any event, construing the facts

in the light most favorable to Plaintiff, for the purposes of this decision, the Court assumes that

Defendant brought Plaintiff to the ground in a manner in which Plaintiff was slammed down on

his head, and possibly upside down.

       However, even construing the facts in the light most favorable to the Plaintiff, a

reasonable juror could not find that Defendant’s use of force in taking Plaintiff to the ground was

unreasonable under the circumstances here, considering the factors articulated in Tracy. See

Tracy, 623 F.3d at 96.

       First, with respect to the severity of the crimes, Plaintiff was arrested on an outstanding

arrest warrant for four felony drug counts: two counts of criminal sale of a controlled substance

in the third degree and two counts of criminal possession of a controlled substance in the third

degree, (Dkt. No. 24-7, at 12)—all Class B felonies. See N.Y. Penal L. §§ 220.39, 220.16.

Although these crimes do not involve violence, they are serious felonies, the conviction of which




                                                 12
      Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 13 of 17




requires a determinate term of imprisonment of at least one year and not more than nine years.

See N.Y. Penal Law § 70.70(2)(a)(i); cf. Depalma v. New York, No. 14-cv-0058, 2016 WL

1305972, at *4, 2016 U.S. Dist. LEXIS 42903, at *10-11 (N.D.N.Y. March 31, 2016)

(considering excessive force claim in connection with an arrest for two Class D felonies, which

carry a maximum sentence of thirty months, as well as a misdemeanor drug charge, and resisting

arrest, the court found “that the severity of the crime does not favor a finding that the force was

unreasonable”).

         Given Plaintiff’s sudden attempt to flee in a public parking lot from a police officer who

was alone at the time, 9 Defendant could not realistically prevent Plaintiff’s escape without using

some amount of force. And, the events happened quickly. Plaintiff’s sudden, unexpected move to

escape forced Defendant to make a quick decision regarding the amount of force necessary in

order to subdue and secure Plaintiff. See Graham, 490 U.S. at 396-97 (reasonableness calculus

“must embody allowance for the fact that police officers are often forced to make split-second

judgments – in circumstances that are tense, uncertain, and rapidly evolving – about the amount

of force that is necessary in a particular situation”).

         The fact that Plaintiff attempted to escape justified some degree of force to effect his

arrest and to prevent his escape from custody. See Sullivan, 225 F.3d 161, 165-66 (2d Cir. 2000)

(“The fact that a person whom a police officer attempts to arrest resists . . . no doubt justifies the

officer’s use of some degree of force[.]”); Tracy, 623 F.3d at 98 (finding that officer’s use of

force was reasonable where he tackled a fleeing suspect to the ground, resulting in a broken hip

that required surgery); see Dkt. No. 24-8, at 5 (Glens Falls Police Department Use of Force &


9
  The parties dispute whether Tanner had arrived by the time of the takedown. Plaintiff claims that Officer Tanner was
present; Tanner testified that he did not see the takedown. (Dkt. No. 24-12, at 50; Dkt. No. 24-14, at 34). Construing
the facts in the light most favorable to Plaintiff, the Court assumes that Tanner had arrived by the time Defendant took
Plaintiff to the ground. There is, however, no dispute that Defendant was the only officer involved in the takedown.



                                                          13
      Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 14 of 17




Deadly Force Policy describes “forcing a suspect down on the floor” as one of the appropriate

“compliance techniques” for a suspect “perceived by the officer to be actively resistant”). 10 At

the same time, Plaintiff’s attempt to escape did “not give the officer license to use force without

limit.” Sullivan, 225 F.3d at 166. When a suspect resists arrest, “[t]he force used by the officer

must be reasonably related to the nature of the resistance and the force used, threatened, or

reasonably perceived to be threatened, against the officer.” Id.

         A police officer “must be entitled to make a reasonable selection among alternative

techniques for making an arrest.” Brown v. City of New York, 798 F.3d 94, 103 (2d Cir. 2015).

Here it was objectively reasonable for Defendant to believe that urgent and forcible action was

necessary to prevent Plaintiff’s escape and to effect the arrest, and reasonable for Defendant to

decide to take Plaintiff to the ground. The question, then, is whether a jury could find that the

manner in which Defendant took Plaintiff to the ground was excessive. Plaintiff alleges that he

was brought to the ground with such force that he suffered “a radial head fracture to his left arm

as well as cord compression to his cervical spine at three levels.” (Dkt. No. 28-4, at 1). These

alleged injuries are undoubtably serious and, crediting Plaintiff’s account, Defendant did nothing

to control the takedown to minimize potential injury: Plaintiff was slammed on his head.

         However, the Court finds that under the circumstances the Defendant confronted here—

attempting to prevent the escape, and effect the arrest, of the 220-pound Plaintiff while holding

onto one handcuff attached to Plaintiff’s left wrist in a parking lot after Plaintiff made a sudden


10
   The use of force policy notes that “there is no way to specify the exact amount or type of reasonable force to be
applied in any situation.” (Dkt. No. 28-8, at 1). The policy lists a number of factors that “should be taken into
consideration” in evaluating whether an officer has used reasonable force including, inter alia, “[t]he conduct of the
individual being confronted,” “[t]ime and circumstances permitting, the availability of other options (what resources
are reasonable available to the officer under the circumstances),” and “risk of escape.” (Id., at 4). The policy describes
“takedown” techniques for suspects perceived to be actively resisting as “[t]echniques that redirect a suspect to the
ground in a controlled manner to limit physical resistance and to facilitate the application of a restraint device, and to
prevent intentional injury to the suspect.” (Dkt. No. 24-8, at 6-7).



                                                           14
     Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 15 of 17




attempt to run—no reasonable jury could find that the Defendant’s failure to control the

takedown was unreasonable. In Flanigan v. Town of Colchester, 171 F. Supp. 2d 361, 366 (D.

Vt. 2001), for example, the district court granted summary judgment to an officer who took a

plaintiff to the ground, allegedly fracturing a right orbit bone when the plaintiff’s face hit the

ground, after the plaintiff evaded the officer’s attempts to handcuff him and took a few steps

toward the plaintiff’s house. The officer in Flanigan knocked the plaintiff’s “feet out from under

him, grabbed him around the chest and forced him to the ground.” 171 F. Supp. 2d at 365. While

the district court cited to the seriousness of a fractured right orbit bone, the court noted that it

was “not a surprising result of a reasonable police response to [the plaintiff’s] conduct.” See also

Brayshaw v. City of Burlington, No. 13-cv-253, 2015 WL 1523019, at *2, 12, 2015 U.S. Dist.

LEXIS 44034, at *5, 32 (D. Vt. Apr. 3, 2015) (granting summary judgment to police officer

whose “imperfect arm bar takedown,” without controlling the plaintiff’s fall, caused the

plaintiff’s “head to hit the pavement” resulting in “fractures to his left orbit bone, frontal and

ethmoid sinus, teeth, and right occipital condyle, as well as pneumocephalus,” after the plaintiff

resisted the officer’s escort away from an area where the plaintiff had engaged in disorderly

conduct, and swung his free arm in a way that he could potentially strike the officer); McKenzie

v. City of New York, No. 18-cv-6913, 2021 U.S. Dist. LEXIS 39116, at *10-11 (S.D.N.Y. Feb.

26, 2021) (finding it objectively reasonable for police officer to “slam” the plaintiff to the stairs

after the plaintiff, who was stopped for a misdemeanor sex offense, ran from officers attempting

to evade arrest); Williams v. Dzoba, No. 09-cv-6355, 2014 WL 2926506 at *4-5, 2014 U.S. Dist.

LEXIS 87489, at *10-12 (D.N.J. June 26, 2014) (ruling that reasonable jury could not find that

officer’s take down of suspect who had fled was excessive when officer effected the arrest by




                                                   15
     Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 16 of 17




“put[ing] [the plaintiff] in a hammerlock and flip[ping] him over on the ground – fairly standard

procedure for a forcible arrest”).

       Plaintiff argues that there are material issues of fact “due to the circumstances of

Plaintiff’s state of mind,” because he had been “suffering from excessive heat” in the back seat

of Defendant’s vehicle with “no ventilation.” (Dkt. No. 28-4, at 5). Plaintiff testified that he

complained to Defendant about the heat inside of the patrol car, and that he was “disoriented

from the heat and all the commotion.” (Dkt. No. 24-12, at 35-36, 39). Plaintiff argues that he

“attempted to walk away,” “in a state of confusion, and fearing for his safety and life having to

return” to the police car. (Id. at 6). Plaintiff is estopped from denying that he attempted to flee

and resisted arrest by pulling his arm away and attempting to run. Moreover, the relevant inquiry

is the objective reasonableness of the Defendant’s actions, not the Plaintiff’s state of mind. See

Graham, 490 U.S. at 396 (“The ‘reasonableness’ of a particular use of force must be judged from

the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.”); Salim v. Proulx, 93 F.3d 86, 92 (2d Cir. 1996) (“The reasonableness inquiry

depends only upon the officer’s knowledge of circumstances immediately prior to and at the

moment that he made the split-second decision to employ deadly force.”). While the Court

credits Plaintiff’s allegations that he complained to Defendant about the heat, Plaintiff’s attempt

to escape warranted some force in response. Tracy, 623 F.3d at 97. And even construing the facts

in the light most favorable to Plaintiff, given the “tense, uncertain and rapidly evolving” situation

that Plaintiff created by attempting to run from the Defendant in a public parking lot, no rational

factfinder could find that Defendant’s takedown was unreasonable. Graham, 490 U.S. at 397.




                                                  16
     Case 1:19-cv-00423-BKS-CFH Document 32 Filed 05/07/21 Page 17 of 17




          Even assuming Defendant’s use of force was excessive, the Court finds that Defendant is

entitled to qualified immunity because a reasonable police officer could have believed that the

Defendant’s takedown of Plaintiff was a permissible response to the Plaintiff’s attempt to escape.

V.        CONCLUSION

          For these reasons, it is hereby

          ORDERED that Defendant’s motion for summary judgment (Dkt. No. 24) is

GRANTED; and it is further

          ORDERED that the Complaint (Dkt. No. 2) is DISMISSED in its entirety; and it is

further

          ORDERED that the Court Clerk is directed to close this case.

          IT IS SO ORDERED.

Dated: _________________
        May 7, 2021
       Syracuse, New York




                                                 17
